 1   WENTZELEE BOTHA, SBN #207029
     wbotha@brownandwinters.com
 2   RYAN D. DROBEK, SBN #319396
 3   rdrobek@brownandwinters.com
     Brown & Winters
 4   120 Birmingham Drive
 5
     Cardiff-by-the-Sea, CA 92007-1737
     Tel: 760-633-4485/Fax: 760-633-4427
 6
     Attorneys for Defendant,
 7
     THE CITY OF WALNUT CREEK
 8
                             UNITED STATES DISTRICT COURT
 9
10                        NORTHERN DISTRICT OF CALIFORNIA
11
     In re:                                      )   Case No.: 4:19-cv-02237 HSG (Lead)
12                                               )
13   AMERICAN BANKERS INSURANCE                  )   ORDER GRANTING CITY OF WALNUT
     CO. OF FLORIDA                              )   CREEK’S MOTION TO CONTINUE
14                                               )   HEARING DATE OF INSURANCE
15
                                                 )   COMPANY OF THE STATE OF
                                                 )   PENNSYLVANIA’S MOTION TO
16                                               )   DISMISS
                                                 )
17
     ________________________________
18
              This matter having come before this Court upon motion of the City of Walnut Creek
19
     requesting a continuance of the hearing date of Insurance Company of the State of
20
     Pennsylvania’s (INSCOPA) Motion to Dismiss Or In The Alternative to provide a More
21
     Definite Statement (Motion) pursuant to Local Rule 6-3 and the Court having considered the
22
     papers, and finding good cause, the City’s Motion to move the hearing date of ICSOP’s
23
     Motion from November 21, 2019, to December 19, 2019 at 2:00 p.m. is GRANTED.
24
25                 IT IS SO ORDERED.
26
                      Dated: 11/12/2019        ______________________________
27                                                   HAYWOOD S. GILLIAM, JR.
                                                     United States District Judge
28

                                                 1
     __________________________________________________________________________________
     ORDER TO CITY’S MOTION TO CONTINUE HEARING DATE
     4:19-cv-02237 HSG
